Citation Nr: 0203860	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  01-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant's award of improved death pension 
benefits was properly terminated as of January 1, 2000, on 
the basis that her net worth was excessive for the receipt of 
such benefits.


WITNESS AT HEARING ON APPEAL

The legal custodian of the appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  He died in February 1975.  The appeal has been brought 
on behalf of the veteran's widow (hereafter referred to as 
the appellant).  The appellant has been determined by the VA 
to be incompetent, and her interests are being represented by 
her legal custodian who is also her brother-in-law.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In the decision, the RO terminated the 
appellant's pension as of January 1, 2000, because it was 
determined that her net worth was of such size that part of 
her assets should be used to pay for her living expenses.  

A hearing was held at the RO in November 2001 before the 
undersigned Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In December 1999, the appellant reported having $118,993 
in financial assets.

3.  As of December 1999, the appellant was 92 years of age 
with a life expectancy of 3.8 years.

4.  The appellant's income (other than pension benefits) 
minus her total monthly expenses results in a monthly deficit 
of $2,808.

5.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The appellant's award of improved death pension benefits was 
properly terminated as of January 1, 2000, on the basis that 
the corpus of the appellant's estate precludes the payment of 
death pension benefits.  38 U.S.C.A. § 1543 (West 1991); 38 
C.F.R. §§ 3.263, 3.274, 3.275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The Board finds that the VA's duties have been fulfilled.  
The appellant and her custodian were provided adequate notice 
as to the evidence needed to substantiate her claim.  The 
Board concludes the discussions in the statement of the case 
(SOC), and letters sent to the appellant and her custodian 
informed them of the information and evidence needed to 
substantiate this claim and complied with the VA's 
notification requirements.  The RO supplied the applicable 
regulations in the SOC as well as advising of the types of 
evidence needed to substantiate the claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant and her custodian have submitted 
information regarding her financial status.  The appellant 
and her custodian have not referenced any unobtained evidence 
that might aid her claim or that might be pertinent to the 
bases of the denial of this claim.  The Board does not know 
of any additional relevant evidence that is available.  The 
appellant's custodian has submitted numerous financial 
information forms.  The custodian also testified at a 
personal hearing.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new law would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Therefore, there is no prejudice to the 
appellant in proceeding with this appeal and the Board will 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

The appellant, through her custodian, filed a claim for 
pension as a veteran's surviving spouse in January 1998.  In 
a letter dated in January 1998, the appellant's custodian 
reported that the appellant had lived in a condominium until 
October 2, 1997, when she moved to a convalescent center.  He 
stated that the condominium would be put up for sale in the 
near future.  

In a written statement dated in May 1998, the custodian 
reported that the appellant was confined to a nursing home 
which was fully staffed 24 hours per day.  She reportedly 
tried living in a 5 person foster home but was unable to cope 
with the routine.  He said that she was 90 years of age and 
in a state of pre-dementia.  He further reported that the 
chance of moving to a lower level of care was pretty remote.  

In a decision of May 1998, the RO determined that the 
appellant was entitled to pension benefits with an aid and 
attendance allowance effective from January 26, 1998.  The RO 
also proposed a finding of incompetency.  

In a letter dated in August 1998, the custodian reported that 
the appellant's condominium had been sold, and that she had 
received $58,864.95 in cash and a note for $13,650.  He also 
stated that "prior to the sale of the condominium a 
counselor at VA advised me on 6-4-98 that selling the 
condominium would have no effect on [the appellant's] VA 
pension..."  He also stated that the appellant was a 
"permanent resident" of a particular convalescence center.  

In a letter dated in September 1998, the RO thanked the 
appellant for informing them of the sale of the condominium, 
and the RO advised the appellant that the sale of the 
condominium would not affect the VA benefits because of her 
medical expenses at the convalescence center.  Also in 
September 1998, the RO issued a decision finding that the 
appellant was not competent to handle disbursement of funds.  

In January 1999, the appellant submitted an Improved Pension 
Eligibility Verification report in which she reported having 
assets including certificates of deposit in the amount of 
$112,984.28, cash in the amount of $2,063.77, stocks in the 
amount of $6,162.75, and a note receivable in the amount of 
$13,613.  In May 1999, the RO requested additional financial 
information for use in making a new determination concerning 
net worth.  The appellant subsequently submitted additional 
financial information including a report showing that she had 
received $58,870.05 from the sale of her condominium after 
deductions, plus a trust deed payable to her in the amount of 
$13,650.  Subsequently, in a corpus of estate determination 
of September 1999, the RO concluded that the appellant had 
bank deposits in the amount of $58,864, and a note in the 
amount of $13,650, for a total estate amounting to $72,514.  
The RO found that this did not preclude continued receipt of 
pension.  In reviewing this decision, the Board notes that 
the RO mistakenly failed to include all assets when 
calculating the net worth as it only included the proceeds 
from the sale of the condominium.  

Subsequently, in December 1999, the appellant submitted 
another Improved Pension Eligibility Verification form.  She 
reported having assets including cash in the amount of 
$1,756, stocks in the amount of $8,640, interest bearing bank 
accounts in the amount of $49,022, certificates of deposit in 
the amount of $46,000, and a note receivable in the amount of 
$13,575.  The report also included income and expense 
information.  In February 2000, the appellant submitted a 
more detailed account of expenses.  The total expenses per 
month reportedly amounted to $3,891.50.  

Another corpus of estate determination was made by the RO in 
April 2000.  The RO noted that the appellant was 92 years old 
and had a life expectancy of 3.8 years.  The determination 
indicated that the appellant had monthly income of $1,377.50 
and monthly expenses of $6,697.41.  The RO noted that while 
the appellant's monthly expenses exceeded her monthly income 
by $5,319, the appellant had assets worth $118,793, and that 
these assets had grown.  The Board notes that in reviewing 
these calculations, it appears that the RO erroneously 
included the expenses for the appellant's nursing home both 
as living expenses and as part of her unreimbursed medical 
expenses, resulting in an incorrectly high calculation of 
monthly deficit.  This error was noted in the statement of 
the case in which it was concluded that the actual monthly 
deficit was $2,514.  It was noted there that her life 
expectancy was 3.8 years, and that given her net worth and 
monthly expenses, she could live without VA assistance for 
approximately 47 months.  

The appellant's legal custodian testified during a hearing 
held before the undersigned Member of the Board in November 
2001.  He stated that the appellant was unable to attend the 
hearing because she had been diagnosed with dementia and had 
been in a nursing home for the last couple of years.  The 
custodian testified that at the time pension was first 
authorized a couple of years earlier, the appellant advised 
the VA of her assets, liabilities, and income.  The VA was 
also advised that she owned a condominium, but the value of 
that property was not included in the calculation of her net 
worth because the form specifically states that her home 
should not be included.  The custodian further stated that 
after the appellant moved out of the condominium and into a 
nursing home, it became apparent that the sale of the 
condominium would enhance her financial status.  He noted 
that there were condominium fees of $200 per month and 
property taxes of $100 per month.  He felt that if the 
property were to be sold, the money could be invested to 
generate income.  He said that he called the VA and was told 
that there would be no problem with the pension if he sold 
the condominium due to the fact that her income was so much 
lower than her total expenses.  So, he sold the condominium 
and informed the VA of the sale.  Later, the VA discontinued 
the pension on the basis that the appellant's assets were too 
high due to the proceeds from the sale of the condominium.  
The custodian argued that her assets actually had not 
increased, but had simply been converted from one type of 
asset, a condominium, into other types of asset, such as 
certificates of deposit and money market funds.  He argued, 
in essence, that it was not fair that the VA discontinued the 
pension based on the proceeds from the sale from the 
condominium because the VA told him before the sale that 
there would be no effect.  He further stated that without the 
pension from the VA, her assets were being depleted at a rate 
of $2,808 per month, and that as a result her funds will be 
depleted in 19.64 months.  

III.  Applicable Law and Regulations

The surviving spouse of a veteran is entitled to receive VA 
improved death pension where the veteran satisfies the 
service requirements of section 1521(j) or, at time of death, 
was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability.  38 U.S.C. 
§ 1541(a); 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists 
if, among other things, the surviving spouse meets the net 
worth requirements and has an annual income not in excess of 
the applicable maximum annual pension rate.  38 U.S.C.A. § 
1521(c); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.24, 3.274.

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  38 U.S.C.A. § 
1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" mean the market value, less mortgages 
or other encumbrances, of all real and personal property 
owned by the appellant, except the appellant's dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the 
appellant's reasonable mode of life.  38 C.F.R. §§ 3.263(b), 
3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents; 
and, potential rate of depletion, including unusual medical 
expenses.  38 C.F.R. § 3.275(d).

IV.  Analysis

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines which establish what size estate would preclude 
the payment of pension.

The Board finds that the RO was correct in concluding that 
the appellant's net worth was high enough to preclude her 
from receiving pension benefits.  The Board notes that her 
assets primarily consist of certificates of deposit and money 
market accounts, and thus the property can be readily 
converted into cash at no substantial sacrifice.  Her life 
expectancy as noted by the RO, was 3.8 years at the time that 
the RO terminated benefits.  At the time that the benefits 
were terminated in January 2000, the RO calculated that her 
assets, income, and expenses were such that even without VA 
benefits, her assets would be depleted over a period which 
approximately corresponded to her life expectancy.  The Board 
notes that even under the custodian's less optimistic 
testimony in November 2001 that her assets were being 
depleted at a rate of $2,808 per month and that as a result 
her funds will be depleted in 19.64 months, she will still be 
able to pay her expenses for a substantial period of time 
before depleting her funds.  She has no unusual medical 
expenses other than the cost of the nursing home which has 
already been considered.  The Board also notes that she has 
no dependents.  These factors all weigh against the claim for 
continued payment of pension benefits.

The Board notes that there appears to be an implied argument 
that the corpus of her estate was created from the sale of 
her primary residence, and that 38 C.F.R. § 3.272(e) excludes 
from countable income (for the purpose of calculating 
entitlement to VA pension) the profit realized from the 
disposition of real or personal property other than in the 
course of business, except amounts received in excess of the 
sales price.  With respect to this argument, the Board notes 
that the appellant's claim has been denied not because of 
income but because of the actual size of her estate, under 38 
U.S.C.A. § 1543 and 38 C.F.R. § 3.274.  Therefore, the 
provisions of 38 C.F.R. § 3.272(e) do not support the claim 
under the facts of this case.  Although income and expenses 
are considered in the Board's determination, with a large 
estate, it is still not unreasonable on the basis of the 
facts in this case for her to be expected to consume some 
part of the corpus of her estate for maintenance.

With respect to the argument that the condominium was sold on 
the advice of the VA, and that the VA may not later decide 
that the sale results in excessive net worth, the Board finds 
that this argument is flawed.  Regardless of whether or not 
the condominium had been sold, it should have been counted as 
an asset when determining the appellant's net worth.  The 
applicable regulation, 38 C.F.R. § 3.263, excludes the value 
of the claimant's "dwelling" when calculating net worth for 
pension purposes.  The term dwelling carries the implication 
that the claimant actually lives in the home.  Significantly, 
however, the condominium had not been the appellant's 
dwelling since October 1997 when she moved into a nursing 
home.  The custodian's own statements make it clear that the 
appellant's health status prevented her from ever returning 
to live in that condominium.  As a result, it was no longer 
her "dwelling", and should have been counted when assessing 
her net worth regardless of whether or not it had been sold.  
Therefore, the appellant was not prejudiced by any advice she 
and her custodian received from the VA prior to the sale of 
the condominium.  Moreover, the Board notes that, in general, 
it is well settled that erroneous advice of a government 
employee cannot estop the government from denying benefits.  
See Bone v. Brown, 9 Vet. App. 446, 449 (1996); Walker v. 
Brown, 8 Vet. App. 356, 359 (1995).

In summary, the RO correctly determined that it is reasonable 
that some portion of the appellant's assets be consumed to 
pay for her maintenance.  It is clear from the evidence of 
record that the appellant has ample assets in liquid form 
which may be used to meet her living expenses.  Although her 
liquid assets can be expected to be depleted over time, the 
assets are sufficient to meet her necessary living expenses 
for a significant period of time.  Should the appellant's net 
worth become significantly depleted in the future, she may 
again file a claim for death pension benefits.  Accordingly, 
the Board concludes that the appellant's award of improved 
death pension benefits was properly terminated as of January 
1, 2000, on the basis that the corpus of the appellant's 
estate precludes the payment of death pension benefits.


ORDER

The appellant's award of death pension benefits was properly 
terminated as of January 1, 2000, on the basis that her net 
worth was excessive for the receipt of such benefits.  The 
appeal is denied.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

